Citation Nr: 0716882	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in January 2007.  A transcript of that hearing 
has been associated with the claims folder.


FINDING OF FACT

There is competent credible medical evidence establishing 
that the veteran's arteriosclerotic heart disease was related 
to his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Service connection for arteriosclerotic heart disease as 
secondary to service-connected diabetes mellitus, type II, is 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, a disability is service 
connected if it is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran specifically alleges that his 
arteriosclerotic heart disease is related to his service-
connected diabetes mellitus, type II.  The veteran was 
diagnosed with arteriosclerotic heart disease dating back to 
at least 1996 when he was presented with myocardial 
infarction.  The veteran underwent subsequent heart 
catheterizations in 1997, 1998, and 1999, and finally 
underwent a coronary bypass grafting in October 1999.  

Although the veteran was not formally diagnosed with diabetes 
mellitus, type II, until 2000, medical records reveal 
elevated glucose levels as early as 1996.  In May 1996, 
medical records from the East Pasco Medical Center in 
Zephyrhills, Florida indicate that the veteran had blood-
glucose levels of 143 milligrams per deciliter (mg/dL) and 
113 mg/dL, both of which were noted to be high.  Subsequent 
medical records show blood-glucose levels of 146 mg/dL in 
April 1997, 129 mg/dL in June 1998, as well as a fasting 
blood-glucose level of 147 in November 1998.

The veteran was afforded several VA examinations.  The 
veteran first underwent an Agent Orange Registry examination 
and received a response from the James A. Haley Veterans' 
Hospital in Tampa, Florida dated January 2005 indicating that 
atherosclerosis can be caused or accelerated by diabetes and, 
specifically, that it was likely that the veteran's diabetes 
caused or increased the development of his atherosclerosis.  
In July 2005, the veteran underwent a VA diabetes mellitus 
examination in which the examiner diagnosed him with coronary 
artery disease, status post myocardial infarction, 
percutaneous transluminal coronary intervention and four-
vessel coronary artery bypass grafting, and opined that it is 
more likely than not that the veteran's coronary artery 
disease is secondary to his diabetes.  

The RO felt that additional medical evidence would be 
beneficial to the veteran's appeal and scheduled him for a VA 
heart examination in November 2005 in order to clarify the 
relationship between the veteran's arteriosclerosis and his 
service-connected diabetes.  The November 2005 examiner 
diagnosed the veteran with coronary artery disease, status 
post coronary artery bypass grafting, with progression from 
1997 to 1999.  The examiner then opined that the veteran's 
coronary artery disease has less likely than not progressed 
as a result of diabetes mellitus because the official 
diagnosis of diabetes mellitus is not certain prior to his 
coronary artery bypass grafting.  The examiner further 
explained that it is possible that the veteran had diabetes 
prior to 1997, but that there is no evidence to support that 
conclusion without resorting purely to speculation.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 
3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.  

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

In this case, there are conflicting medical opinions 
concerning the relationship of the service connected diabetes 
mellitus to the heart disease. Two examiners have concluded 
that there was such a relationship and another has concluded 
that there was not.  At this point, the Board finds no reason 
to favor one opinion over another.  Therefore, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports service connection for arteriosclerotic 
heart disease as secondary to the veteran's service-connected 
diabetes mellitus, type II.  38 U.S.C.A. § 5107(b).  The 
appeal is granted.            

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  In the event any 
noncompliance is found, the Board emphasizes that the 
disposition above is completely favorable to the veteran.  
Therefore, any defect in notice or assistance is not 
prejudicial.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for arteriosclerotic 
heart disease as secondary to the veteran's service-connected 
diabetes mellitus, type II, is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


